Exhibit 99.1 Contacts: Rob Stewart Investor Relations Tel 480-8300 Fax 480-8301 FOR RELEASE November 15, 2007 Acacia Research Subsidiary, Computer Acceleration Corporation, Receives Jury Verdict in Patent Infringement Case NEWPORT BEACH, Calif. – (BUSINESS WIRE) – November 15, 2007 – Acacia Research Corporation’s (Nasdaq: ACTG) subsidiary, Computer Acceleration Corporation, received a jury verdict on November 15, 2007, in its patent infringement trial with Microsoft Corporation pending in the District Court for the Eastern District of Texas.The jury has found that the patent-in-suit was not infringed and invalid. ABOUT ACACIA RESEARCH CORPORATION Acacia Research’s subsidiaries develop, acquire, and license patented technologies. Acacia Research’s subsidiaries control 84 patent portfolios, which include U.S. patents and certain foreign counterparts, covering technologies used in a wide variety of industries including audio/video enhancement & synchronization, broadcast data retrieval, computer memory cache coherency, credit card fraud protection, database management, data encryption & product activation, digital media transmission (DMT®), digital video production, dynamic manufacturing modeling, enhanced Internet navigation, image resolution enhancement, interactive data sharing, interactive television, laptop docking station connectivity, microprocessor enhancement, multi-dimensional bar codes, resource scheduling, spreadsheet automation, and user activated Internet advertising. Information about Acacia Research is available at www.acaciatechnologies.com and www.acaciaresearch.com. Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 This news release contains forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. These statements are based upon our current expectations and speak only as of the date hereof. Our actual results may differ materially and adversely from those expressed in any forward-looking statements as a result of various factors and uncertainties, including the recent economic slowdown affecting technology companies, our ability to successfully develop products, rapid technological change in our markets, changes in demand for our future products, legislative, regulatory and competitive developments and general economic conditions. Our Annual Report on Form 10-K, recent and forthcoming Quarterly Reports on Form 10-Q, recent Current Reports on Forms 8-K and 8-K/A, and other SEC filings discuss some of the important risk factors that may affect our business, results of operations and financial condition. We undertake no obligation to revise or update publicly any forward-looking statements for any reason.
